Citation Nr: 0836483	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-15 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the veteran filed a timely appeal of a September 7, 
1978 administrative decision regarding the character of the 
veteran's discharge for Department of Veterans Affairs (VA) 
benefit programs.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had service from September 1969 to October 1971, 
with discharge under other than honorable conditions.  .

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1978 administrative 
decision by a Regional Office (RO) of the VA, that held that 
the veteran's discharge was issued under dishonorable 
conditions for VA purposes.  The veteran was sent notice of 
this determination in September 1978 and was provided with 
information regarding his appellate rights.  The veteran's 
notice of disagreement was received in August 2006.  A 
statement of the case was issued in April 2007, and a 
substantive appeal was received in May 2007.


FINDINGS OF FACT

1.  The veteran was notified on September 18, 1978 of an 
administrative decision in which it was held that the 
veteran's discharge was issued under dishonorable conditions 
for VA purposes.  

2.  The veteran's notice of disagreement with the September 
1978 administrative decision was received at the RO on August 
2, 2006, which was not filed within one year of the September 
1978 decision.  


CONCLUSION OF LAW

The veteran did not file a timely notice of disagreement with 
the September 1978 administrative decision.  38 U.S.C.A. 
§ 7105(a), (b), (c) (West 2002); 38 C.F.R. §§ 19.34, 
20.101(c), 20.201, 20.300, 20.302(a), 20.305 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  Pursuant to applicable law and regulation, an 
appeal to the Board consists of a timely filed notice of 
disagreement in writing and, a timely filed substantive 
appeal received in response to a statement of the case.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2008).  The claimant has 
one year from the date of notification of the rating decision 
to file a notice of disagreement to initiate the appeal 
process.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. 
§ 20.302(a) (2008).  The date of mailing the letter of 
notification is presumed to be the same as the date of that 
letter for purposes of determining whether an appeal has been 
timely filed.  An untimely notice of disagreement deprives 
the Board of jurisdiction to consider the merits of an 
appeal.  38 U.S.C.A. § 7105(c) (West 2002); see Marsh v. 
West, 11 Vet. App. 468, 470 (1998).

It is well established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits and that, once apparent, a 
potential jurisdictional defect may be raised by the court, 
tribunal or any party, sua sponte, at any stage in the 
proceedings.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(1996).  Within the VA regulatory system, the Board is the 
sole arbiter of decisions concerning its jurisdiction.  38 
C.F.R. § 20.101(c) (2008).  With regard to the issue of 
timeliness of a notice of disagreement, the Board has the 
jurisdiction, as well as the obligation, to assess its 
jurisdiction.  See Marsh, 11 Vet. App. at 471.

The United States Court of Appeals for Veterans Claims 
(Court) has previously held that the Board must make an 
independent determination of its jurisdiction regardless of 
jurisdictional findings made by the RO.  See Rowell v. 
Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  In Rowell, the question arose as to 
whether the Board, notwithstanding its conclusion that the 
appellant had filed an untimely notice of disagreement, had 
jurisdiction to adjudicate a claim de novo merely on the 
basis that the RO had adjudicated the claim de novo.  In 
Barnett, the Court reaffirmed the Board's authority to change 
a favorable RO determination regarding an issue of 
jurisdiction.

In this case, the RO determined that the veteran's discharge 
was issued under dishonorable conditions for VA purposes in a 
September 1978 administrative decision.  In a September 18, 
1978 letter, the veteran was notified of this decision and 
was advised of his appellate rights.  On August 2, 2006, more 
than 27 years after the September 1978 decision, the veteran 
submitted a statement disagreeing with the decision.

Accordingly, the Board finds that the August 2006 notice of 
disagreement to the RO's September 1978 administrative 
decision regarding the character of the veteran's discharge 
was not timely.  Thus, the September 1978 decision on this 
issue was final.  See 38 U.S.C.A. § 7105(b)(1) (West 2002) 
and 38 C.F.R. § 20.201 (2008).

Because the veteran has not complied with the legal 
requirement for filing a timely notice of disagreement, the 
law is dispositive of the issue and must be dismissed on that 
basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, as noted above, there is no legal basis upon which 
the benefit sought by the veteran may be awarded and the 
veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  The provisions of VCAA have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter. 
 Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).


ORDER

A timely notice of disagreement to the September 1978 
administrative decision regarding the character of the 
veteran's discharge for VA benefit programs was not filed and 
the appeal is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


